MEMORANDUM OPINION
No. 04-06-00496-CV
Gary M. POENISCH,
Appellant
v.
Kathleen SMITH, Jeff Baker, Evelyn M. Smith, and Carole O. Kotz ,
Appellees
From the 73rd Judicial District Court, Bexar County, Texas
Trial Court No. 2006-CI-00456
Honorable David A. Berchelmann, Jr. , Judge Presiding



PER CURIAM


Sitting: Karen Angelini , Justice
  Sandee Bryan Marion , Justice
  Phylis J. Speedlin , Justice


Delivered and Filed: September 27, 2006


SET ASIDE AND REMANDED
 The parties have filed a joint motion pursuant to Texas Rule of Appellate Procedure 42.1(a), asking that we remand this
cause to the trial court for entry of a judgment in accordance with the parties' settlement agreement. We grant the motion,
set aside the judgment of the trial court without regard to the merits, and remand the cause to the trial court for rendition of
a judgment in accordance with the agreements. See Tex. R. App. P. 42.1(a)(2)(B). Costs of appeal are taxed against the
party incurring same. See id. 42.1(d).


       PER CURIAM